Title: From Thomas Jefferson to John Stockdale, 17 July 1788
From: Jefferson, Thomas
To: Stockdale, John


          
            
              Sir
            
            Paris July 17. 1788.
          
          I had written the preceding letter yesterday, but it had [not] yet gone out of my hands when I received yours of the 11th. inst. I must refer you to my letter of Oct. 10. 1787. for an explanation of the credit I state on the next leaf for Watson’s Phil. III. as also for the maps. All I wished as to the maps was to avoid loss, which I shall not do, charging you 10d. a piece instead of 1/ a peice which had been at first understood to be the price. I wish you had sent your whole impression to Charlestown, Richmond, Philadelphia and Boston, as I believe it would have been sold immediately. As the work could not be bought there, the periodical papers retailed it out to the public by piecemeal till at length (as I am  informed) a bad edition is printed, either without a map or with a slight sketch of one. My letter of yesterday will also explain to you my desire as to the Reviews and Repository. I put this letter under cover to Mr. Trumbull who will be so good as to pay you the balance of £13–12. Should I have mistaken the price of the Reviews and Repository yet to come, or that of the octavo edition of Phil. III. which was the one you sent me, he will be so good as to accede to your correction of those articles. I am Sir your very humble servt,
          
            Th: Jefferson
          
          
            Th: Jefferson to Mr. Stockdale Dr.
            
              
                
                
                
                £   s  d
              
              
                1788.
                July 11.
                To balance of account this day rendered
                  56  6  8
              
              
                
                
                To Monthly and Critical reviews from July to Decemb. 1788.
                     13  6
              
              
                
                
                Repository to Dec. 1788. viz. No. 11–16
                      6
              
              
                
                
                
                  57  6  2
              
              
                
                
                Cr.
                
              
              
                
                By charge of Dec. 9. 1786 of Watson’s Philip III in 4to 25/. instead of 2.v. 8vo. 16/
                   0  9  0
              
              
                
                By pd. for 12. vols of Sandford & Merton & P. Grandison 13₶–4
                     11
              
              
                
                By use of map plate 1025 copies @ 10d
                  42 14  2
              
              
                
                   Balance due to Mr. Stockdale
                  13 12  0
              
              
                
                
                
                £ 57  6  2
              
            
          
        